NOT FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                          FEB 13 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 EDITH NICOLE BOSTWICK,                           No.    15-55796

                   Plaintiff-Appellant,           D.C. No.
                                                  3:13-cv-01936-LAB-MDD
   v.

 NANCY A. BERRYHILL, Acting                       MEMORANDUM*
 Commissioner of Social Security,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted February 9, 2017**
                               Pasadena, California

Before: THOMAS, Chief Judge, NGUYEN, Circuit Judge, and AMON,*** District
Judge.

        Edith Bostwick appeals the district court’s decision affirming the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
Commissioner of Social Security’s determination that she did not qualify for

disability insurance benefits. At steps four and five of the sequential evaluation

process, the Administrative Law Judge (“ALJ”) found that Bostwick could not

perform her past work as a sales representative, but could perform other work that

existed in significant numbers in the national economy and was therefore not

disabled. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      1. The ALJ properly weighed the medical evidence before concluding that

Bostwick had the residual functional capacity to perform light work. The ALJ

gave specific reasons, supported by substantial evidence, for discounting Dr.

Bronner’s opinion because it is inconsistent with the opinions of the examining

doctor, testifying medical expert, and two state medical consultants, as well as

inconsistent with the record. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th

Cir. 2001) (“When confronted with conflicting medical opinions, an ALJ need not

accept a treating physician’s opinion that is conclusory and brief and unsupported

by clinical findings.” (citing Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

1992))).

      Substantial evidence also supported the ALJ’s decision to credit the

testimony of Dr. Jensen that Bostwick could perform light work, even with her

                                          2
limitations. Dr. Jensen’s testimony comported with the objective medical evidence

and with the opinions of the examining doctor and state medical consultants.

Although Bostwick argues that the ALJ needed to address Dr. Jensen’s off-the-

record comment, an ALJ need not discuss every single piece of evidence. See

Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (noting that “the ALJ

does not need to discuss every piece of evidence,” and the “ALJ is not required to

discuss evidence that is neither significant nor probative”) (citation and quotation

marks omitted).

      2. The ALJ identified the specific testimony that he did not find credible:

Bostwick’s account of her limitations to the extent that her testimony was

inconsistent with the ALJ’s residual functional capacity assessment. Her testimony

was inconsistent with the lack of evidence that she needed a hand-held assistive

device to walk, see Social Security Ruling 96-9p, the extent of her daily activities,

see Berry v. Astrue, 622 F.3d 1228, 1235 (9th Cir. 2010), and the testimony and

opinions of the medical experts, see Thomas v. Barnhart, 278 F.3d 947, 958-59

(9th Cir. 2002).

      3. Remand is unnecessary to consider the new letter that Bostwick

submitted to the Appeals Council. The conclusory letter from one of her treating

                                          3
physicians does not undermine the substantial evidence that supports the ALJ’s

decision. See Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985) (“Conclusory

opinions by medical experts regarding the ultimate question of disability are not

binding on the ALJ.” (citing 20 C.F.R. § 416.927)).

             AFFIRMED.




                                         4